United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.I., Appellant
and
U.S. POSTAL SERVICE, CASCADE HEIGHTS
STATION, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1969
Issued: February 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 26, 2013 appellant filed a timely appeal from the April 3, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review this decision.
ISSUES
The issues are: (1) whether OWCP has met its burden to show that the accepted cervical
strain and right shoulder sprain have resolved; and (2) whether appellant has met her burden to
show that she sustained a recurrence of a medical condition on October 24, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 12, 2008 appellant, a 39-year-old letter carrier, sustained a traumatic injury in
the performance of duty when she slipped with a tray of mail in her hand and fell into a hamper.
She described the nature of her injury as “neck and shoulder.” Appellant did not stop work.
Appellant received medical attention the next morning at Concentra Medical Center
(Concentra). Her diagnosis was right cervical strain, right trapezius strain and right shoulder
strain. Appellant was given medication and returned to full-time limited duty. On April 14,
2008 she was released from medical care. Appellant felt that her pattern of symptoms was better
with no pain, and her physical therapist recommended she be discharged. On examination, she
had full range of motion and no pain, tenderness or swelling. Neurological findings were
normal. Appellant’s cervical strain was resolved. She had obtained maximum medical
improvement with no permanent partial disability. Appellant was released to regular duty.
On November 19, 2012 appellant sought medical attention for unbearable pain.
Dr. Alejandro Alam, an internist with Concentra, noted work restrictions and diagnosed cervical
strain with radiculopathy to the left upper extremity and referred appellant to an orthopedic
surgeon.
On November 26, 2012 appellant filed a notice of recurrence, indicating that she
sustained a recurrence of medical condition on October 24, 2012 causally related to her
March 12, 2008 employment injury. She explained that she had pain off and on since the 2008
injury. Appellant controlled it with over-the-counter medication, but now the pain was
unbearable.
On December 3, 2012 appellant noted that she was in her usual state of health until
October 24, 2012. She started having pain and discomfort in the left shoulder area that then
progressed to numbness and tingling radiating down her left upper extremity in the left hand.
Appellant denied any new trauma or precipitating events. X-rays showed loss of the normal
cervical lordosis with degenerative changes noted in multiple levels, as well as anterior
osteophyte formation. Dr. Gregory Lee, a general orthopedist, interpreted the x-rays as follows:
“Loss of the normal cervical lordosis consistent with cervical spine strain/strain [sic] and muscle
spasm with mild-to-moderate degenerative disc disease and mild spondylosis.” He diagnosed
mild-to-moderate degenerative disease and mild spondylosis of the cervical spine, together with
cervical radiculopathy affecting the left upper extremity. Dr. Lee continued appellant on
medication and prescribed physical therapy.
On December 12, 2012 OWCP explained that appellant’s traumatic injury claim in 2008
appeared to be a minor injury resulting in minimal or no lost time from work and that such cases
are administrative handled to allow for payment of a limited amount of medical expenses.
Further, the merits of her claim were not formally considered. As appellant was now claiming a
recurrence, OWCP advised that it was accepting appellant’s 2008 traumatic injury claim for
cervical strain, resolved, and right shoulder sprain, resolved. It noted that she was discharged
from medical care with a resolved cervical strain and shoulder strain.

2

On December 20, 2012 OWCP informed appellant that no further action was warranted
on her recurrence claim. Because the accepted conditions had resolved, further benefits were
denied. “Therefore, we cannot consider a recurrence on conditions that have resolved and where
further benefits were disallowed.”
By January 14, 2013 appellant was significantly improved. On January 28, 2013 Dr. Lee
found that her cervical radiculopathy had resolved. He advised that the more she stayed on top
of her home exercise and stretching program, the less likely it was that she would have a flare up.
Dr. Lee released appellant to her usual job without restrictions.
Appellant requested reconsideration. She advised that Dr. Lee was willing to testify that
her recurrence was consistent with the March 12, 2008 injury.
In a decision dated April 3, 2013, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision. It found that she had not submitted a well-rationalized
medical opinion supporting that her condition in October 2012 was related to her March 2008
employment injury. “Although the cervical area is involved in 2008 and 2012 it does not
necessarily follow that the symptoms of 2012 are related to the original injury.”
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of justifying the termination of
compensation.2 The fact that OWCP accepted the claim for a limited period does not shift the
burden of proof to the employee. The burden is on OWCP with respect to the period subsequent
to the date of termination.3
ANALYSIS -- ISSUE 1
In its December 12, 2012 decision, OWCP accepted appellant’s March 12, 2008
traumatic injury claim for cervical strain, resolved and right shoulder sprain, resolved. It
therefore has the burden to establish that the accepted medical conditions had, in fact, resolved.
When appellant first sought medical attention the morning after her employment injury at
Concentra, her diagnosis was right cervical strain, right trapezius strain, and right shoulder strain.
By April 14, 2008 the medical staff at Concentra had released her from medical care. Appellant
had no pain, and her physical therapist recommended that she be discharged. Her physical
examination was entirely normal: full range of motion with no pain, no tenderness, and no
swelling. Neurological findings were normal. Appellant’s cervical strain, in particular, was
found to be resolved.
As the medical evidence one month after the employment injury confirmed that appellant
had fully recovered with no residuals, the Board finds that OWCP has met its burden to show

2

Edwin Lester, 34 ECAB 1807 (1983).

3

See Raymond M. Shulden, 31 ECAB 297 (1979); Anna M. Blaine (Gilbert H. Blaine), 26 ECAB 351 (1975).

3

that the accepted medical conditions had resolved. The Board will therefore affirm OWCP’s
April 3, 2013 decision on the issue of limited acceptance.
LEGAL PRECEDENT -- ISSUE 2
A “recurrence of medical” condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury where there is no
accompanying work stoppage. Continuous treatment for the original condition or injury is not
considered a “need for further medical treatment after release from treatment,” nor is an
examination without treatment.4
An employee who claims a recurrence of medical condition has the burden of proof to
establish causal relationship by the weight of substantial, reliable and probative evidence. This
burden requires that an employee furnish medical evidence from a physician who, on the basis of
a complete and accurate factual and medical history, concludes that the employee’s need for
additional medical care is causally related to the accepted injury and supports that conclusion
with sound medical reasoning.5
ANALYSIS -- ISSUE 2
Appellant claims that her medical condition beginning October 24, 2012 was a recurrence
of her March 12, 2008 employment injury. She therefore has the burden to show that she
sustained a recurrence of medical condition.
Appellant explained that she was in her usual state of health until October 24, 2012, when
she started having pain and discomfort in the left shoulder area that then progressed to numbness
and tingling radiating down her left upper extremity in the left hand. She denied any new trauma
or precipitating events. Appellant added that she had pain off and on since the 2008 injury,
which she controlled with over-the-counter medication; but now the pain was unbearable.
Although appellant stated that her orthopedist, Dr. Lee, was willing to testify that her
recurrence was consistent with the March 12, 2008 injury, he never provided a narrative report to
that effect. Dr. Lee would have to account for the medical evidence contemporaneous to the
employment injury, which showed that appellant fully recovered from the accepted sprain/strains
in one month’s time.
Although Dr. Alam diagnosed cervical strain with radiculopathy to the left upper
extremity and listed work restrictions, he did not address the issue of causal relationship. Thus,
his report is insufficient to support appellant’s claim.
In the absence of a well-reasoned medical opinion supporting appellant’s claim of
recurrence, the Board finds that she has not met her burden to show that she sustained a

4

20 C.F.R. § 10.5(y).

5

J.L., Docket No. 13-1371 (issued October 24, 2013).

4

recurrence of medical condition beginning October 24, 2012. The Board will affirm OWCP’s
April 3, 2013 decision on the issue of recurrence.
CONCLUSION
The Board finds that OWCP has met its burden to show that the accepted cervical strain
and right shoulder sprain have resolved. The Board also finds that appellant has not met her
burden to show that she sustained a recurrence of medical condition on October 24, 2012.
ORDER
IT IS HEREBY ORDERED THAT the April 3, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 11, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

